Citation Nr: 1034610	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-29 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the Appellant may be recognized as the Veteran's 
surviving spouse for Department of Veterans Affairs' purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 administrative decision of the 
Nashville, Tennessee, Regional Office (RO) which determined that 
the Veteran and the Appellant were not married for Department of 
Veterans Affairs (VA) purposes.  


FINDINGS OF FACT

1.  The Veteran and the Appellant cohabitated for approximately 
13 years in Kentucky and Tennessee.  

2.  The State of Kentucky and the State of Tennessee do not allow 
common law marriages.  

3.  The Veteran and the Appellant did not enter into a marriage.  
They did not hold themselves publically to be married.  


CONCLUSION OF LAW

The Appellant may not be recognized as the Veteran's surviving 
spouse for VA 


purposes.  38 U.S.C.A. §§ 101, 103, 5103, 5103A, 5107, 5124 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 
3.102, 3.159, 3.204, 3.205 3.326(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  The notice must be provided to 
a claimant before the initial unfavorable RO decision on a claim 
for VA benefits.  In reviewing the issue of whether the Appellant 
may be recognized as the Veteran's surviving spouse for VA 
purposes, the Board observes that the RO issued VCAA notices to 
the Appellant in July 2004, September 2004, and May 2005 which 
informed her of the evidence generally needed to support her 
claim; what actions she needed to undertake; and how the VA would 
assist her in developing her claim.  The July 2004 and September 
2004 VCAA notices were issued prior to the June 2005 rating 
decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation to the 
extent possible.  The Appellant was afforded a hearing before 
both a VA hearing officer.  The hearing transcript is of record.  
There remains no issue as to the substantial completeness of the 
Appellant's claim.  

All relevant facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, has 
been met as set forth above.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki 
v. Sanders, 556 U.S. ___ (2009).  Consequently, the Board now 
turns to the merits of the Appellant's claim.  


II.  Surviving Spouse

The Appellant seeks to be recognized as the Veteran's surviving 
spouse.  For VA purposes, a "surviving spouse" means a person 
of the opposite sex whose marriage to the Veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (2009) and who was the spouse 
of the Veteran at the time of the Veteran's death; lived with the 
Veteran continuously from the date of marriage to the date of the 
Veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the Veteran without the 
fault of the spouse; and has not remarried or has not since the 
death of the Veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or herself 
out openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(31) (West 2002); 38 C.F.R. § 3.50 (2009).  

In determining whether or not a person is or was the spouse of a 
veteran, their marriage shall be proven as valid for the purposes 
of all laws administered by the Secretary according to the law of 
the place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the right 
to benefits accrued.  Whenever, in the consideration of any claim 
filed by a person as the widow or widower of a veteran for 
gratuitous death benefits under laws administered by the 
Secretary, it is established by evidence satisfactory to the 
Secretary that such person, without knowledge of any legal 
impediment, entered into a marriage with such veteran which, but 
for a legal impediment, would have been valid, and thereafter 
cohabited with the Veteran for one year or more immediately 
before the Veteran's death, or for any period of time if a child 
was born of the purported marriage or was born to them before 
such marriage, the purported marriage shall be deemed to be a 
valid marriage, but only if no claim has been filed by a legal 
widow or widower of such veteran who is found to be entitled to 
such benefits.  38 U.S.C.A. § 103 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.54 (2009).  

The VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage provided that the statement 
contains: the date (month and year) and place of the event; the 
full name and relationship of the other person to the claimant.  
The VA shall require corroborating evidence to verify a marriage 
where: the claimant does not reside within a state; the 
claimant's statement on its face raises a question of its 
validity; the claimant's statement conflicts with other evidence 
of record; or, there is a reasonable indication, in the 
claimant's statement or otherwise, of fraud or misrepresentation 
of the relationship in question.  38 U.S.C.A. § 5124 (West 2002); 
38 C.F.R. § 3.204 (2009).  

The provisions of 38 C.F.R. § 3.205 (2009) direct that: 

  (a)  Proof of Marriage.  Marriage is 
established by one of the following types 
of evidence (in the order of preference):
  (1)  Copy or abstract of the public 
record of marriage, or a copy of the church 
record of marriage, containing sufficient 
data to identify the parties, the date and 
place of marriage, and the number of prior 
marriages if shown on the official record; 
  (2)  Official report from service 
department as to marriage which occurred 
while the service member was in service; 
  (3)  The affidavit of the clergyman or 
magistrate who officiated; 
  (4)  The original certificate of 
marriage, if the Department of Veterans 
Affairs is satisfied that it is genuine and 
free from alteration; 
  (5)  The affidavits or certified 
statements of two or more eyewitnesses to 
the ceremony; 
  (6)  In jurisdictions where marriages 
other than by ceremony are recognized the 
affidavits or certified statements of one 
or both of the parties to the marriage, if 
living, setting forth all of the facts and 
circumstances concerning the alleged 
marriage, such as the agreement between the 
parties at the beginning of their 
cohabitation, the period of cohabitation, 
places and dates of residences, and whether 
children were born as the result of the 
relationship.  This evidence should be 
supplemented by affidavits or certified 
statements from two or more persons who 
know as the result of personal observation 
the reputed relationship which existed 
between the parties to the alleged marriage 
including the periods of cohabitation, 
places of residences, whether the parties 
held themselves out as married, and whether 
they were generally accepted as such in the 
communities in which they lived; or, 
  (7)  Any other secondary evidence which 
reasonably supports a belief by the 
adjudicating activity that a valid marriage 
actually occurred.  

Where an attempted marriage of a claimant to the Veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred one year or 
more before the Veteran died, existed for any period of time if a 
child was born of the purported marriage, or was born to them 
before such marriage; the claimant entered into the marriage 
without knowledge of the impediment; the claimant cohabited with 
the Veteran continuously from the date of marriage to the date of 
his or her death; and no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a period 
prior to the Veteran's death.  38 C.F.R. § 3.52 (2009).  

The VA General Counsel has clarified that 38 U.S.C.A. § 103, in 
part, provides that where it is established that a claimant for 
gratuitous veterans' death benefits entered into a marriage with 
a veteran without knowledge of the existence of a legal 
impediment to that marriage and thereafter cohabited with the 
Veteran for one year or more immediately preceding the Veteran's 
death, such marriage will be deemed to be valid.  The requirement 
of a marriage ceremony by a jurisdiction that does not recognize 
common law marriage constitutes a "legal impediment" to such a 
marriage for purposes of that section.  VAOPGCPREC 58-91.  In 
Colon v. Brown, 9 Vet. App. 104 (1996), the Court determined that 
where there is an impediment to entering into a common law 
marriage, such as if the Appellant was unaware of the impediment, 
then an otherwise invalid common law marriage could be deemed 
valid.  

Common law marriage is not recognized by either the State of 
Kentucky or the State of Tennessee.  See KY.REV.STAT.ANN 
§ 402.020 (marriage prohibited and void when not solemnized or 
contracted in the presence of an authorized person or society); 
Gilbert v. Gilbert, 275 Ky. 559, 122 S.W. 2d. 137 (1938); TENN. 
CODE. ANN. § 36-3-30; Lightsey v. Lightsey, 56 Tenn. App. 394, 
407 S.W.2d 684 (1966); In re Estate of Glover, 882 S.W.2d 789 
(Tenn. App 1994).  

The Appellant contends that she entered into a common law 
marriage with the Veteran in Kentucky in 1992 and thereafter 
resided with him as married couple in Kentucky and Tennessee.  
She does not assert that she was married to the Veteran in a 
ceremony.  The Appellant advances that neither she nor the 
Veteran was aware that Kentucky and Tennessee do not recognize 
common law marriages.  

Initially, it is necessary to determine whether the Appellant and 
the Veteran "entered into a marriage."  The Appellant asserts 
that she entered into a common law marriage with the Veteran in 
1992.  The Board's review of the claims files reflects that the 
Appellant's statement conflicts with other evidence of record.  
The report of a May 1992 VA examination for compensation purposes 
states that the Veteran reported that he had been twice married 
and divorced previously.  A May 1992 VA social and industrial 
survey indicates that the Veteran was "twice-married and 
divorced" and spent "about half of his time living with his 
girlfriend."  

A January 1999 credit application jointly completed and signed by 
the Veteran and the Appellant indicates that they were both 
"unmarried (including single, divorced, and widowed)."  

A May 2001 VA psychiatric treatment record relates that the 
Veteran "lives with his girlfriend in house."  The report of a 
November 2002 VA examination for compensation purposes states 
that the Veteran reported that "he currently lives at his 
girlfriend's house with her and each manages their own 
finances."  

The Veteran's 2001 and 2002 U.S. Individual Income Tax Returns 
and his 2002 Kentucky Individual Tax Return indicate that he was 
filing as a single individual.  The Appellant's 2001, 2002, and 
2003 U.S. Individual Income Tax Returns reflect that she filed as 
a "head of household" rather than as a married individual.  

An April 2004 VA pulmonary consultation report indicates that the 
Veteran's marital status as "has a girlfriend."  A May 2004 VA 
chaplain note indicates that the chaplain met with "the family 
members and a lady."  The chaplain stated that:

After the prayers, the two daughters 
introduced themselves to me and the next 
lady introduced herself as the Veteran's 
girlfriend.  

In a May 18, 2004, written statement, the Veteran related that: 

I, [the Veteran] have been living with [the 
Appellant] for the past 13 years.  We have 
shared assets together, presented ourselves 
as a couple, and are married under the 
common law, and are married in every way 
except for a legal piece of paper.  

The Veteran's May 24, 2004, death certificate indicates the 
Veteran's marital status as "divorced."  The informant for the 
Veteran's death certificate was noted to be the VA medical center 
where the Veteran succumbed.  The Veteran's May 2004 obituary 
refers to the Appellant as the Veteran's "fiancée."  

In her June 2004 Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a Surviving 
Spouse or Child (Including Death Compensation if Applicable) (VA 
Form 21-534), the Appellant indicated that she was the Veteran's 
surviving spouse.  

A June 2004 written statement from R. H., the Veteran's daughter, 
conveys that:

I, [R. H.] verify that my father lived with 
[the Appellant] for the past thirteen years 
(13).  During this time, they have always 
presented themselves as a couple.  They 
have shared assets.  I have considered [the 
Appellant] as a step-mother and she has 
always been very involved in all of our 
family events such as holidays and get 
togethers.  

A June 2004 written statement from M. E., the Veteran's daughter 
relates that:

[The Appellant] has been part of our lives 
for the past 13 years.  ...  She was my 
father's life partner and loved him 
unconditionally.  Because I live in 
Michigan, it was always a comfort to that 
he had a companion to share his life with.  
Because of the life that they shared 
together, and how they accepted each 
other's family as their own, I believe that 
[the Appellant] deserves any and all 
benefits that would be given the wife of a 
veteran.  

In an August 2004 Declaration of Status of Dependents (VA Form 
21-686c), the Appellant indicated that she and the Veteran had 
married by "proxy" on January [redacted], 1992, in Middleboro, Kentucky.  

In an October 2004 written statement, the Appellant indicated 
that she and the Veteran "had a common law marriage;" "lived 
together as husband and wife sharing a home and assets;" and 
"presented ourselves as a married couple."  She clarified that 
her prior reference to a "proxy marriage" was in error.  

An October 2004 written statement from K. B., the Veteran's 
sister, conveys that:

He loved [the Appellant] very much and 
lived with her in her home for 13 years.  
They were a couple in every way.  ...  we 
(the family) all love her very much and 
think she deserves the benefits that are 
due a wife because she sure came through as 
a caring wife.   

An October 2004 written statement from M. M., the Veteran's 
sister, relates that:

He lived with [the Appellant] for 13 
y[ea]rs in her home.  She was his caretaker 
most of the time.  She was always with him 
and better to him than most wives.  ...  If 
anyone deserves his VA pension, [the 
Appellant] does.  She was a jewel and loved 
him unconditional (sic).  She was more than 
a wife.  She was his best friend.  

An October 2004 written statement from J. D. S. indicates that he 
had known the Veteran and the Appellant for approximately 15 
years.  He had observed that the Veteran and the Appellant had 
"always presented themselves as a married couple;" "shared a 
home and assets for many years;" and "their intent was as that 
of a married couple."  

A November 2004 written statement from D. C., the Veteran's 
brother, stated that:

[The Appellant and the Veteran] presented 
themselves as a loving couple for 13 years.  
[The Appellant] was a very faithful partner 
and looked after my brother better than 
most wives and loved [the Veteran] 
unconditionally.  

A November 2004 written statement from G. N., the Veteran's 
sister, relates that the Veteran and the Appellant lived together 
in the same household for more than 13 years and "always shared 
all assets and presented themselves as a couple."  

In her April 2005 notice of disagreement, the Appellant advanced 
that she and the Veteran "entered into our common law marriage 
in 1992."  As she and the Veteran "were both unaware that 
Kentucky and Tennessee do not recognize common law marriages," 
the Appellant averred that their "marriage should be deemed 
valid" upon application of 38 C.F.R. § 3.52.  

In a June 2005 written statement, the Appellant reiterated that 
she and the Veteran were "ignorant of the impediment to our 
common law marriage."  She clarified that:

[The Veteran] had been married a couple of 
times before and was afraid to go through 
with a "legal ceremony."  We got along 
very well, never separated except when he 
was hospitalized at the end - and always 
held ourselves out as a married couple.  We 
did not know that the state did not 
recognize common law.  

An undated affidavit from M. E., and an April 2006 written 
statement from R. H. state that: the Veteran had "discussed 
getting the hospital chaplain to his room and having a legal 
ceremony;" a Disabled American Veterans representative 
erroneously stated that such a ceremony was unnecessary as the 
State of Kentucky recognized common law marriages; and the 
Veteran and the Appellant considered themselves to be a married 
couple.  

At the May 2006 hearing before a VA hearing officer, the 
Appellant reiterated that she and the Veteran had always referred 
to each other as husband and wife.  The Appellant testified that 
the Veteran's obituary referred to her as the Veteran's fiancée 
per "his request at the end."  She stated that she indicated 
that she was "the head of household" rather than married to the 
Veteran on her federal tax returns as her tax preparer had 
instructed her that it was "the proper way" to fill her tax 
returns.  

The Board has reviewed the probative evidence of record including 
the Appellant's testimony and written statements on appeal.  
While the Appellant advances on appeal that she and the Veteran 
had entered into a 1992 common law marriage, her contentions are 
belied by the evidence of record.  She and the Veteran indicated 
that they were unmarried on a 1999 credit application and 2001, 
2002, and 2003 Federal and state income tax forms.  The Appellant 
testified on appeal that her tax preparer had informed her of her 
proper filing status.  In several notations in VA examination, 
clinical, and chaplain records dated between 1992 and 2004, the 
Veteran and the Appellant were report to refer to the Appellant 
as the Veteran's "girlfriend" rather than his spouse.  The 
Veteran's May 2004 death certificate notes his marital status as 
"divorced."  His obituary refers to the Appellant as the 
Veteran's "fiancée."  The Appellant testified that the obituary 
conformed to the Veteran's wishes.  

The Board acknowledges that the Veteran's May 2004 written 
statement conveys that he and the Appellant "have shared assets 
together, presented ourselves as a couple, and are married under 
the common law, and are married in every way except for a legal 
piece of paper."  However, the Veteran's assertion as to having 
entered a common law marriage is contradicted by the Appellant's 
June 2005 written statement that the Veteran "was afraid to go 
through with a 'legal ceremony"" and Ms. E.'s undated affidavit 
and Ms. H's April 2006 written statement recalling that the 
Veteran had "discussed getting the hospital chaplain to his room 
and having a legal ceremony."  The Veteran's actions clearly 
convey that he did not consider himself to be married to the 
Appellant and thought that it might be prudent to have a 
"legal" wedding ceremony.  The multiple written statements from 
the Veteran's siblings and daughters further support the 
conclusion that the Veteran did not believe that he was married 
to the Appellant.  While noting that the Veteran and the 
Appellant had cohabitated for approximately 13 years; were in a 
committed relationship; and held themselves out publically as a 
couple, the Veteran's relatives consistently stopped short of 
conveying that the Appellant was the Veteran's wife.  Instead, 
the written statements employ phases such as: "I have considered 
[the Appellant] as a step-mother;" "my father's life partner;" 
"deserves any and all benefits that would be given the wife of a 
Veteran;" "deserves the benefits that are due a wife;" "was 
more than a wife;" and "was a very faithful partner and looked 
after my brother better than most wives."  The Board finds that 
such terms denote that while the Appellant was considered to be 
the equivalent of a wife to the Veteran, she was not in fact the 
Veteran's wife.  

The Veteran and the Appellant clearly entered into a long-term 
committed relationship and cohabitated for many years prior to 
his demise.  However, the record does not establish that the 
Appellant entered into a marriage with the Veteran and held 
herself out openly to the public to be the Veteran's spouse.  
Given such facts, the Board concludes that the Appellant may not 
be considered as the Veteran's surviving spouse for VA purposes.  

In addressing the Appellant's contentions that she and the 
Veteran were apparently misled by a Disabled American Veterans 
representative into believing that they were legally married, the 
Board observes that the such erroneous statement from a private 
party, while unfortunate, neither establishes that the Veteran 
and the Appellant were actually married nor estops the VA from 
finding that the Appellant may not be considered to be the 
Veteran's surviving spouse for VA purposes.  


ORDER

The benefits sought on appeal are denied.



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


